DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ANTHONY GUTIERREZ,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-70

                          [October 15, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Steven J. Levin, Judge; L.T. Case No. 43-2019-
CA001392A.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

  Elfrid Pati & Matthew T. Hatfield, Treasure Coast Forensic Treatment
Center, Indiantown, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.